DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 5/24/2021 has been entered and considered. Upon entering, the specification has been amended and drawing replacing sheet has been submitted.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a first sample-and-hold (S&H) circuit coupled to the first node; and a second S&H circuit coupled to the second end of the coil, wherein the timing control circuit is further configured to generate a third control signal and a fourth control signal, wherein the third control signal enables the first S&H circuit to sample at the switching frequency, and the fourth control signal enables the second S&H circuit to sample at the switching frequency” and in combination with other limitations.
Claims 2-12 depend on the independent claim 1.
Claim 13 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “generating, by the timing control circuit, a third control signal and a fourth control signal, wherein the third control signal has a first pre-determined delay from a first edge of the first control signal, and the fourth control signal has a second pre- determined delay from a second edge of the second control signal; 
Claims 14-17 depend on the independent claim 13.
Claim 18 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a first sample-and-hold (S&H) circuit, wherein an input of the first S&H circuit is coupled to the first node; and a timing control circuit configured to generate a first control signal, a second control signal, and a third control signal, wherein the first control signal, the second control signal, and the third control signal have a same frequency, wherein the first control signal is configured to turn ON and OFF the first switch alternately, the second control signal is configured to turn ON and OFF the second switch alternately, and the third control signal determines a sampling time of the first S&H circuit, wherein the third control signal has a first pre-determined delay from a first edge of the first control signal” and in combination with other limitations.
Claims 19-22 depend on the independent claims 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.